Citation Nr: 1408989	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at an April 2012 Travel Board hearing.  At the hearing, the undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The electronic system does not contain additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has identified VA medical records that may be relevant to his claim and that are not associated with the claims file.  The Veteran states that he received treatment for a left knee disorder and a low back disability at the VA Medical Center (VAMC) in Waco, Texas from January 1991 to January 2006 and at the VAMC in Houston, Texas from January 1988 to January 1992.  The claims file only contains medical treatment records from VAMC Waco for February 2008 and from VAMC Houston for January 1988 through December 1990 and for May 1999 through October 2000.  Accordingly, REMAND for further development, to include a VA examination and opinion, is warranted.

The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify any relevant private treatment records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain VA treatment records from VAMC Waco dated January 1991 to January 2006 and from VAMC Houston dated January 1991 to January 1992.  Associate the obtained records with the claims file.  If any of records identified by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. Schedule the Veteran for a VA examination to determine the etiology of the left knee and low back disabilities.  The claims file and a copy of this REMAND must be made available to the VA examiner who must not its review.  All tests and studies should be conducted and all findings reported in detail.  

a. If the examiner diagnoses a current left knee disorder, he or she must opine as to whether it is at least as likely as not related to his military service.  The examiner is advised that the Board finds credible the Veteran's assertion that he injured his left knee while participating in an in-service basketball game.  That is, for purposes of the opinion the examiner must, despite the absence of service treatment records,  accept as fact that the Veteran suffered a left knee injury in service.  A rationale must be provided for the opinion.  

b. If the examiner diagnoses a current low back disability, he or she must opine as to whether it is at least as likely as not related to his military service.  The examiner is advised that the Board finds credible the Veteran's assertion that he received in-service treatment for muscle spasms in his back.  That is, for purposes of the opinion the examiner must, despite the absence of service treatment records,  accept as fact that the Veteran was treated in service for back spasms.  A rationale must be provided for the opinion.  

4. After the above development, and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the issues of entitlement to service connection for a left knee disorder and for a low back disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop the claim is both critical and appreciated.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


